Title: To James Madison from William Stewart, 28 October 1802
From: Stewart, William
To: Madison, James


					
						Sir.
						London, 28th. October 1802.
					
					I had the honor to receive a few days since, your much respected letter of 4th. May, inclosing 

my commission as Consul for the United States at Smyrna, as also the circular of the Secretary of the 

Treasury to the different Collectors, and instructions of the 1st. August.  The other instructions 

referred to in the above letter were not inclosed.  This circumstance will not subject me to the least 

inconvenience, as our consul at this port has allowed me to take a copy of those given to him, which I 

presume to be the same.  I must however beg the favor of you to forward the original to Smyrna.  Not 

being able to find at this place two American citizens known to me, I have sent the blank bonds to my 

friends in Philadelphia, who will have them filled up and returned to your office.
					I beg, Sir, you will have the goodness to express to the President my sincere thanks for the 

honor done me in this appointment.  Be assured that no exertion shall be wanting on my part to fulfill 

the duties of my office in fidelity, and for the interest of my country. I have the honor to be Sir Very 

Respectfully Your most obedient, and very humble Servant
					
						Wm. Stewart
					
					
						P.S.  I shall next have the honor to address you from Smyrna, for which place I shall leave this in the 

course of a few days.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
